Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1,5-16 are allowed.
Regarding Claim 1,
Kim Boo Kyung et al discloses (Figure 1 and Figure 4, also pasted below) a stack of a first electrode layer (2), an electrochromic layer (3), an electrolyte layer (5), and a second electrode layer (7), wherein the electrochromic device further comprises a plurality of first auxiliary electrodes (4) in the stack and arranged side by side in a first direction (vertical direction), and the first auxiliary electrodes are spaced apart from each other in the first direction (vertical direction) and a second direction (horizontal direction).
Yang et al (US 20120170100) discloses (Fig. 2) only one auxiliary electrode in between the electrochromic layer (112) and electrolyte layer (300).
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose a plurality of second auxiliary electrodes arranged side by side in a second plane in the second direction, the second auxiliary electrodes being spaced apart from each other in the first direction and the second direction, and wherein the first auxiliary electrode and the second auxiliary electrode are on one side of the electrochromic layer facing the electrolyte layer.
Claims 5-15 depends on Claim 1, therefore are allowable.
Regarding Claim 16,
Kim Boo Kyung et al discloses (Figure 1 and Figure 4, also pasted below) a stack of a first electrode layer (2), an electrochromic layer (3), an electrolyte layer (5), and a second electrode layer (7), wherein the electrochromic device further comprises a plurality of first auxiliary electrodes (4) in the stack and arranged side by side in a first direction (vertical direction), and the first auxiliary electrodes are spaced apart from each other in the first direction (vertical direction) and a second direction (horizontal direction).
Yang et al (US 20120170100) discloses (Fig. 2) only one auxiliary electrode in between the electrochromic layer (112) and electrolyte layer (300).
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose the second auxiliary electrodes being spaced apart from each other in the first direction and the second direction, and wherein the first auxiliary electrode or the second auxiliary electrode is directly on one side of the electrochromic layer facing the electrolyte layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871